TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-04-00624-CV



         Praise Tabernacle Outreach and Family Worship Center, Inc. d/b/a Praise
                               Tabernacle, Inc., Appellant

                                                  v.

                                Windmere Capital Ltd., Appellee



               FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
            NO. 273,761, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING


                             MEMORANDUM OPINION

               In February 2005, pursuant to appellant’s reasonable explanation for his late-filed

notice of appeal, this Court granted appellant’s motion for extension of time to file notice of appeal.

See Tex. R. App. P. 10.5(b). No further activity has occurred in this case; no clerk’s or reporter’s

records have been filed. Accordingly, we dismiss the appeal for want of prosecution. See Tex. R.

App. P. 42.3(b) (after ten days notice, may dismiss appeal for want of prosecution).




                                               W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed for Want of Prosecution

Filed: July 6, 2005